UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant R Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement R Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 BAKERS FOOTWEAR GROUP, INC. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box) R No Fee required. £ Fee computed on table below per Exchange Act Rules 14a 6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: BAKERS FOOTWEAR GROUP, INC. 2815 Scott Avenue St. Louis, Missouri 63103 Phone (314) 621-0699 June 8, 2012 Dear Shareholder: On May 22, 2012, Bakers Footwear Group, Inc. (the “Company”) filed with the Securities and Exchange Commission and made available to shareholders its proxy statement (the “Proxy Statement”) describing the matters to be voted upon at the Company’s Annual Meeting of Shareholders (the “Annual Meeting”) scheduled to be held on Thursday, June 7, 2012, at 11:00 a.m., Central Daylight Time, at the Marriott Residence Inn, St. Louis Downtown, Meeting Room No. 3, 525 South Jefferson Avenue, St. Louis, Missouri 63103. On June 7, 2012, the Company commenced its Annual Meeting as previously scheduled. No business was able to be validly conducted at the Annual Meeting due to the lack of a requisite quorum. As stated in the Proxy Statement, the requisite quorum is reached when a majority of the outstanding shares of common stock as of the record date entitled to vote on the subject matter is represented either in person or by proxy at the Annual Meeting. To allow for additional time to receive shareholder votes, the Annual Meeting was adjourned until Wednesday, July 18, 2012, at 11:00 a.m., Central Daylight Time, and scheduled to reconvene at that time at the Company’s offices located at 2815 Scott Avenue, St. Louis, Missouri 63103. The record date remains the close of business on April 24, 2012. The purposes for which the Annual Meeting is being held and the proposals up for shareholder vote remain the same as those listed in the Proxy Statement. For your convenience, the Company has enclosed a duplicate proxy card and a return envelope. If you have already voted your shares, no further action is necessary.If you have not yet voted your shares, we urge you to complete, sign, date, and return the enclosed proxy card.Please refer to the Proxy Statement for additional information and voting instructions. Sincerely, PETER A. EDISON Chairman of the Board of Directors, Chief Executive Officer and President
